ORDER
WHEREAS, by petition for disciplinary action filed May 20, 1992, and the amended and supplementary petition filed July 21, 1992, the Director of the Office of Lawyers Professional Responsibility charged respondent Timothy E. Graham with professional misconduct; and
WHEREAS, this court appointed a referee to hear the evidence and make a report of his findings of fact, conclusions of law and recommendation; and
WHEREAS, on September 14, 1992, the referee filed his report with this court in which he recommended to this court that respondent be disbarred from the practice of law; and
WHEREAS, Rule 16(e), Rules on Lawyers Professional Responsibility, provides that upon a referee’s recommendation of disbarment, the respondent lawyer’s authority to practice law shall be suspended pending final determination of the disciplinary proceeding, unless the referee directs otherwise or this court orders otherwise; and
WHEREAS, the Director has requested that this court suspend respondent from the practice of law pending this court’s final determination in these disciplinary proceedings.
NOW, THEREFORE, IT IS HEREBY ORDERED:
1. That, effective immediately, the respondent, Timothy E. Graham, is suspended from the practice of law pending a final determination by this court of this disciplinary proceeding against him.
2. That, within 10 days of the date of this order, the respondent shall notify each of his clients of his inability to continue *233representation of the client and otherwise shall comply fully with the provisions of Rule 26, Rules on Lawyers Professional Responsibility.